DETAILED ACTION
This action is responsive to the amendment filed on 05/25/2022. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1), referred herein as Sato,  in view of Okada (US 20080320219 A1), referred herein as Okada.  
Regarding Claim 1, Sato teaches
An apparatus comprising: at least one processing device comprising a processor coupled to a memory, the at least 5 one processing device, when executing program code, is configured to: (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process.)
manage synchronous generation of a backup copy of an application comprised of two or more application components respectively executed on two or more host devices, wherein each host device has a storage system associated therewith, (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the application comprises controlling the creation of a backup copy of each 10 application component executed on each host device on its associated storage system within the same time period. (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
	Sato does not explicitly teach a single application comprised of two or more application components, the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within the same time period.
	However, Okada teaches a single application (Okada Abst:The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. single application comprises a plurality of applications)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abst) backup in a federated application environment.
Regarding Claim 8, Sato and Okada teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application is performed by a synchronous backup manager operatively coupled to respective agent modules in the host devices.15 (Okada disclose single application) (Sato [0052]  In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) (i.e. 90A, 90B are agent modules in the host devices)
Regarding Claim 9, Sato and Okada teach
The apparatus of claim 1, wherein the application components collectively comprise a single federated application. (Okada Abst: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications.) 
Regarding Claim 10, Sato teaches
A method comprising: managing synchronous generation of a backup copy of an application comprised of two or 20 more application components respectively executed on two or more host devices, wherein each host device has a storage system associated therewith, (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process…instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within the same time period; (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
25wherein the managing step is performed by at least one processing device comprising a processor coupled to a memory executing program code. (Sato [0073] By executing the storage management program file 54, a storage management program file 58 is loaded onto the memory 56. The CPU/MPU 51 that is a processor executes a control program containing the job management program 57 and the storage management program 58 on the memory 56 and implements a function as the management server 50.)
Sato does not explicitly teach a single application comprised of two or more application components, the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within the same time period.
	However, Okada teaches a single application (Okada Abst:The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. single application comprises a plurality of applications)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abst) backup in a federated application environment.
Regarding Claim 17, Sato and Okada teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application is performed by a synchronous backup manager operatively coupled to respective agent modules in the host devices.15 (Okada disclose single application) (Sato [0052]  In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) (i.e. 90A, 90B are agent modules in the host devices)
Regarding Claim 18, Sato and Okada teach
The method of claim 10,  wherein the application components collectively comprise a single federated application. (Okada Abst: The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications.) 
Regarding Claim 19, Sato teaches
A computer program product comprising a non-transitory processor-readable storage 5 medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to: (Sato Abst: There is provided a technique in which such a configuration as to include storage apparatuses on a plurality of sites can reduce a burden of operation/management of backup of data stored in the storage apparatuses. The configuration includes a information processing system on each site to be a backup target, and an information processing system for executing a backup process. [0073] By executing the storage management program file 54, a storage management program file 58 is loaded onto the memory 56. The CPU/MPU 51 that is a processor executes a control program containing the job management program 57 and the storage management program 58 on the memory 56 and implements a function as the management server 50.)
manage synchronous generation of a backup copy of an application comprised of two or more application components respectively executed on two or more host devices, wherein each 10 host device has a storage system associated therewith, (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing. [0007] information processing systems configured so as to include storage apparatuses on the plurality of sites and is configured so as to operate/manage the backups of data stored in the storage apparatuses. FIG. 2 [0038] The overall picture of the configuration of this storage system is such that an information processing system 1D on a site D, which serves as a backup execution site (first site), is communicably connected to information processing systems 1 {1A, 1B, and 1C} on respective sites A, B, and C, which serve as backup target sites (second sites), through a WAN 140 and a SAN 150.(i.e. Site A, B, C are the host devices and each has storage system associated. Site D is the managing device with management server 50 and backup server 70)
wherein managing synchronous generation of the backup copy of the application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within the same time period.15  (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato does not explicitly teach a single application comprised of two or more application components
	However, Okada teaches a single application (Okada Abst:The present invention stores application management information indicating respective applications constituting a federated application environment, which is a group constituted by a plurality of associatively operated applications. A plurality of first logical volumes allocated to the specified plurality of applications, and a plurality of second logical volumes constituting the backup targets for data stored in the plurality of first logical volumes, are assigned to the same volume group.) (i.e. single application comprises a plurality of applications)
Sato and Okada are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato and Okada before him or her to modify the Sato’s system with Okada’s teaching. The motivation for doing so would be (Okada Abst) backup in a federated application environment.
Claim(s) 2-5, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1), referred herein as Sato in view of Okada (US 20080320219 A1), referred herein as Okada, in view of Mallory (US 6988262 B1 ), referred herein as Mallory.  
Regarding Claim 2, Sato and Okada teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Okada disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory
Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50:
The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallory before him or her to modify the Sato-Okada’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Regarding Claim 3, Sato, Okada and Mallory teach
The apparatus of claim 2, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to halt write 20 operations associated with the application components. (Sato [ [110] the job management program 57 of the management server 50 gives the instruction to execute temporarily data freeze processes to the job operation programs 110A and 110B of the business servers 90A and 90B on the sites A and B that are backup target sites, respectively. The above-mentioned instruction to executing the temporarily data freeze process means "a process for: temporarily suspending the accesses to the logical devices 42A and 42B to be backup targets at that time)
Regarding Claim 4, Sato, Okada and Mallory teach
The apparatus of claim 3, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to create the 25 backup copy of the application component on the associated storage system of each host device. (Sato [0049] Thereby, the backup data from the respective storage apparatuses 110A to 110C is converged to the storage apparatus 110D. The backup data may be transferred between the sites by using some data copying means that is not limited to the remote copying function.(i.e. backup copy are generated at each host device A, B, C) [0052] The management server 50 plays a role of executing integrated control of the entire backup process characterized by the present invention, and provides the control or/and instruction related to the backup process to the units in the systems 1A to 1C on the respective sites A to C through the LANs 130A to 130D and the WAN 140.)
Regarding Claim 5, Sato, Okada and Mallory teach
The apparatus of claim 4, wherein instantiating one or more sets of execution threads on each host device to control the creation of each application component on its associated storage15 121506.01 system further comprises instantiating a set of execution threads on each host device to release the halt on write operations associated with the application components. (Sato [0115] In S15 and S25, the job management program 57 of the backup server 50 not only outputs, to the job operation program 80 of the backup server 70, the instruction of the backup data, but also permits the job operation programs 100A and 100B of the business servers 90A and 90B on the respective backup target sites to resume the accesses to the disks that has been temporarily suspended by the temporarily data freeze process. In response to the permission, from the job operation programs 100A and 100B, the business servers 90A and 90B on the respective sites instruct the business programs 98A and 98B to resume the accesses to the disks.)
Regarding Claim 11, Sato and Okada teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Okada disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory
Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50:
The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallory before him or her to modify the Sato-Okada’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Regarding Claim 12, Sato, Okada and Mallory teach
The method of claim 11, wherein instantiating one or more sets of execution threads 5 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to halt write operations associated with the application components. (Sato [0110]  the job management program 57 of the management server 50 gives the instruction to execute temporarily data freeze processes to the job operation programs 110A and 110B of the business servers 90A and 90B on the sites A and B that are backup target sites, respectively. The above-mentioned instruction to executing the temporarily data freeze process means "a process for: temporarily suspending the accesses to the logical devices 42A and 42B to be backup targets at that time)
Regarding Claim 13, Sato, Okada and Mallory teach
The method of claim 12, wherein instantiating one or more sets of execution threads 10 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to create the backup copy of the application component on the associated storage system of each host device. (Sato [0049] Thereby, the backup data from the respective storage apparatuses 110A to 110C is converged to the storage apparatus 110D. The backup data may be transferred between the sites by using some data copying means that is not limited to the remote copying function.(i.e. backup copy are generated at each host device A, B, C) [0052] The management server 50 plays a role of executing integrated control of the entire backup process characterized by the present invention, and provides the control or/and instruction related to the backup process to the units in the systems 1A to 1C on the respective sites A to C through the LANs 130A to 130D and the WAN 140.)
Regarding Claim 14, Sato, Okada and Mallory teach
The method of claim 13, wherein instantiating one or more sets of execution threads 15 on each host device to control the creation of each application component on its associated storage system further comprises instantiating a set of execution threads on each host device to release the halt on write operations associated with the application components. (Sato [0115] In S15 and S25, the job management program 57 of the backup server 50 not only outputs, to the job operation program 80 of the backup server 70, the instruction of the backup data, but also permits the job operation programs 100A and 100B of the business servers 90A and 90B on the respective backup target sites to resume the accesses to the disks that has been temporarily suspended by the temporarily data freeze process. In response to the permission, from the job operation programs 100A and 100B, the business servers 90A and 90B on the respective sites instruct the business programs 98A and 98B to resume the accesses to the disks.)
Regarding Claim 20, Sato and Okada teach
The computer program product of claim 19, wherein managing synchronous generation of the backup copy of the single application further comprises instantiating to control the creation of each application component on its associated storage system. (Okada disclose single application) (Sato [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada teaches sending instruction of backup process to each of the units (Sato [0052]) (i.e. initializing the execution of backup process), but Sato-Okada does not explicitly teach initializing one or more sets of execution threads on each 15 host device to control the creation of each application component on its associated storage system.
However, Mallory teaches one or more sets of execution threads on each 15 host device (Mallory
Col. 1, lines 42-45: More and more modern applications, however, involve multiple local processes, multiple threads or multiple processes distributed across multiple machines. Col. 2, lines 43-50:
The apparatus is an embeddable execution engine having a command unit for receiving a command indicating a sequence of instructions to be executed, an execution unit for executing the indicated sequence of instructions and a host call unit. In controlled-execution mode, the execution unit executes instructions until an instruction indicating a break event or a remote procedure call is detected.)
Sato, Okada and Mallory are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Mallory before him or her to modify the Sato-Okada’s system with Mallory’s teaching. The motivation for doing so would be (Mallory Col. 2, lines 36-39) to permit controlled execution of code residing in heterogeneous operating environments by removing machine and operating system dependent characteristics from the execution information.
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1), referred herein as Sato in view of Okada (US 20080320219 A1), referred herein as Okada, in view of Lazier (US 10162709 B1 ), referred herein as Lazier.

Regarding Claim 6, Sato and Okada teach
The apparatus of claim 1, 
	Sato-Okada teaches synchronizing the start timing or/and the backup process time (Sato [0012] in a consolidated manner the backup operation/management on the plurality of sites into one site, i.e., the first information processing system, by temporally synchronizing the backup processes intended for the plurality of sites, i.e., by synchronizing the start timing or/and the backup process time.), but Sato does not explicitly teach wherein the time period within which the creation of the5 backup copy of each application component occurs is a commit window.  
However, Lazier teaches the time period within which the creation of the5 backup copy of each application component occurs is a commit window. (Lazier Col. 3, lines 58-61: Another way of mitigating periods of high resource contention is to allot a time slot to a customer and perform that customer's backup at that allotted time.) (allotted time is the commit window).
Sato, Okada and Lazier are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Lazier before him or her to modify the Sato-Okada’s system with Lazier’s teaching. The motivation for doing so would be (Lazier Col. 3, lines 58-59) another way of mitigating periods of high resource contention.
Regarding Claim 15, Sato and Okada teach
The method of claim 10,
	Sato-Okada teaches synchronizing the start timing or/and the backup process time (Sato [0012] in a consolidated manner the backup operation/management on the plurality of sites into one site, i.e., the first information processing system, by temporally synchronizing the backup processes intended for the plurality of sites, i.e., by synchronizing the start timing or/and the backup process time.), but Sato does not explicitly teach wherein the time period within which the creation of the5 backup copy of each application component occurs is a commit window.  
However, Lazier teaches the time period within which the creation of the5 backup copy of each application component occurs is a commit window. (Lazier Col. 3, lines 58-61: Another way of mitigating periods of high resource contention is to allot a time slot to a customer and perform that customer's backup at that allotted time.) (allotted time is the commit window).
Sato, Okada and Lazier are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Lazier before him or her to modify the Sato-Okada’s system with Lazier’s teaching. The motivation for doing so would be (Lazier Col. 3, lines 58-59) another way of mitigating periods of high resource contention.
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20060129608 A1), referred herein as Sato in view of Okada (US 20080320219 A1), referred herein as Okada, in view of Kano (US 20080228833 A1 ), referred herein as Kano.
Regarding Claim 7, Sato and Okada teach
The apparatus of claim 1, wherein managing synchronous generation of the backup copy of the single application (Okada disclose single application) (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada does not teach wherein managing synchronous generation of the backup copy of the application further comprises implementing an adapted volume shadow copy service protocol.10 
However, Kano teaches implementing an adapted volume shadow copy service protocol.10  (Kano [0068] The backup agent may work with Microsoft's Volume Shadow Copy Service (VSS) to make a consistent state for application data as one of examples)
Sato, Okada and Kano are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Kano before him or her to modify the Sato-Okada’s system with Kano’s teaching. The motivation for doing so would be to have (Kano [0068]) a Volume Shadow Copy Service as applying a known technique – VSS - to a known device (method, or product) – data backup server - ready for improvement to yield predictable results of data protection.
Regarding Claim 16, Sato and Okada teach
The method of claim 10, wherein managing synchronous generation of the backup copy of the single application (Okada disclose single application) (Sato Abst: instructions are given from the management server to the respective sites with synchronized timing, and convergence and storage of said backup data are executed by obtaining a temporal synchronization. [0052] In the first process, the management server 50 sends the instruction of the backup process to each of the units (mainly, the business servers 90A, 90B, etc.) in the systems 1A to 1C on the remotely located respective sites A to C through the WAN 140 or to the unit (mainly, the backup server 70) in the system 1D on the site D through the LAN 130D. At this time, the management server 50 executes the instructions given to the respective sites with the synchronized timing.)
Sato-Okada does not teach wherein managing synchronous generation of the backup copy of the application further comprises implementing an adapted volume shadow copy service protocol.10 
However, Kano teaches implementing an adapted volume shadow copy service protocol.10  (Kano [0068] The backup agent may work with Microsoft's Volume Shadow Copy Service (VSS) to make a consistent state for application data as one of examples)
Sato, Okada and Kano are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sato, Okada and Kano before him or her to modify the Sato-Okada’s system with Kano’s teaching. The motivation for doing so would be to have (Kano [0068]) a Volume Shadow Copy Service as applying a known technique – VSS - to a known device (method, or product) – data backup server - ready for improvement to yield predictable results of data protection.
Response to Arguments
The claim objections to claim 9 and 17-18 have been withdrawn in light of the instant amendment.
On page 6-7, the Applicant argues:
“With regard to the § 102 and § 103 rejections, Applicant respectfully traverses on the ground that the collective teachings of the cited references fail to disclose or suggest each and every limitation of these claims as originally filed. For example, and without limitation, the combination of the cited references fails to disclose the recited "manage synchronous generation of a backup copy of an application comprised of two or more application components respectively executed on two or more host devices" as required by independnet claim 1 as originally filed. Sato cited at pages 3 and 4 of the Office Action for allegedly disclosing these recited features describes backing up of data, but is devoid of any disclosure of backing up data of application components of an application on respective host devices. (Emphasis added)
However, notwithstanding the foregoing traversals and in the interest of advancing prosecution, Applicant has amended each of the independent claims. For example, independent claim 1 is amended to recite, inter alia, as follows: 
manage synchronous generation of a backup copy of a single application 
comprised of two or more application components respectively executed on two or more host devices, wherein each host device has a storage system associated therewith, wherein managing synchronous generation of the backup copy of the single application comprises controlling the creation of a backup copy of each application component executed on each host device on its associated storage system within the same time period. 
…
Accordingly, independent claim 1 is patentable over the collective teachings of the cited references. Independent claims 10 and 19 are amended to contain similar limitations to independent claim 1 and thus are patentable for at least the reasons independent claim 1 is patentable.”
Regarding the argument that the independent claims are patentable, the arguments have
been fully considered, but they are moot as they are directed to prior art not used to teach the newly
amended limitation. The Examiner respectfully notes the new grounds of rejection that were
necessitated by Applicant’s amendments to the claims.
On page 7 - 8, the Applicant argues:
“The dependent claims also recite patentable subject matter. For example, dependent claims 9 and 18 recite "wherein the application components collectively comprise a single federated application.” 121506.01The collective teachings of the cited references are devoid of these features. 
Accordingly, in view of the foregoing, withdrawal of the §102 and §103 rejections is respectfully requested.”
The Examiner respectfully notes the new grounds of rejection that were necessitated by Applicant’s amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McAndrews; Gerard et al. - US 7549027 B1 - System and method for managing replication of data in a data storage environment

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/YAIMA RIGOL/Primary Examiner, Art Unit 2135